Citation Nr: 0627204	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  00-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for a panic disorder 
with agoraphobia.

3. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1999, February 2003, and March 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut. The veteran 
had a hearing before the Board in June 2006 and the 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND 

Bilateral Sensorineural Hearing Loss

Here, the veteran claims he underwent recent ear surgeries 
and that his overall hearing has deteriorated requiring him 
to wear hearing aids in both ears. 

The veteran was last afforded a VA examination in October 
2002, nearly four years ago. Although he has since sought 
treatment in VA outpatient treatment centers, no subsequent 
audiological evaluation is currently of record. The RO should 
schedule the veteran for a new examination to assess the 
current severity of the veteran's bilateral sensorineural 
hearing loss.



Panic Disorder with Agoraphobia and PTSD

Here, the veteran alleges that his mental disorders, to 
include a panic disorder with agoraphobia and PTSD, stem from 
three traumatic in-service events including witnessing a 
plane explosion, which he mistook for a nuclear explosion, 
being sexually assaulted by a commanding sergeant, and the 
disciplinary circumstances and events leading up to his 
"under honorable" discharge for "unproductivity."

Initially, the Board notes that the alleged sexual assault 
incident has not been verified. VA sent the veteran a 
December 2004 letter with a "PTSD questionnaire" asking him 
to detail the alleged stressful event(s) that caused his 
current PTSD. He did not respond to the specific letter, but 
over the course of the appeal has submitted multiple letters 
and medical treatment records outlining the stressors 
allegedly responsible for his mental conditions. VA performed 
requisite requests to verify the plane crash and the 
circumstances of the veteran's discharge, but no development 
actions were taken with regard to the alleged sexual assault 
claim necessary in cases involving PTSD based on military 
sexual trauma (MST).

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. 38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence. 
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma. The new form identifies additional types of 
documentation that may be used to corroborate the occurrence 
of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault. The veteran should be sent and 
asked to complete a new VA Form 21-0781a.  

In support of the veteran's claims, he submitted voluminous 
medical treatment records indicating continuous and 
consistent medical treatment for various mental disorders as 
early as 1963. 

Medical opinions have differed, however, on the exact 
diagnoses of the veteran's psychiatric conditions and the 
likely etiology. The veteran currently receives Social 
Security Disability Benefits for, among other things, an 
anxiety disorder. SSA medical records associated with the 
award of benefits show diagnoses of a panic disorder with 
agoraphobia, anxiety disorder, and substance abuse disorders 
all related to in-service events as well as alcohol and other 
drug addictions.

VA medical records also show diagnoses of both a panic 
disorder with agoraphobia and PTSD during different times in 
his treatment. Most notably, in September 2002, a counseling 
therapist, FDR, diagnosed the veteran with severe and chronic 
panic disorder with agoraphobia and symptoms related to PTSD 
linked to his military service. A later June 2004 re-
evaluation by FDR concludes findings sufficient to diagnosis 
the veteran with a "full diagnosis of Severe and Chronic, 
Post-Traumatic Stress Disorder and Major Depression." In 
regard to etiology, the therapist opined that the following 
incidents were responsible for the veteran's conditions:

These incidents involve sexual trauma, witnessing an air 
explosion, in which the veteran thought the world was 
coming to end due to nuclear holocaust, because of the 
nature of his work as an air policeman at a thermo 
nuclear weapons depot and the hysteria of the cold war 
era. It is also my opinion that what the veteran 
perceives or might have been an injustice by his chain 
of command either real or perceived also contributes 
immensely to his psychiatric conditions.

VA outpatient treatment records thereafter, show a 
progression of the veteran's mental conditions. In an April 
2004 treatment record, the veteran's diagnosis is listed as 
"Service-related PTSD, chronic, and opiate dependence." 
Shortly thereafter, however, the VA outpatient treatment 
records indicate a "change in diagnoses" as early as 
October 2004 whereas the veteran's PTSD symptoms seemed to 
decrease. The veteran was then diagnosed with "panic 
disorder with agoraphobia, social phobia." The most recent 
medical records, from May 2005, show the veteran's mental 
health care updates, including a changed diagnosis to "panic 
disorder with agoraphobia, social phobia." Indeed, the 
diagnosis of "panic disorder with agoraphobia" is well 
documented in the record as early as the 1990s. 

It is unclear from the current medical record whether the 
veteran has PTSD, and the nature and etiology of his current 
mental conditions. Although the counseling therapist's 
diagnoses and opinions are probative, they are not 
dispositive. According to Fast Letter 06-03 (March 15, 2006), 
counseling therapists are not among those deemed qualified to 
conduct initial mental disorder examinations. In light of the 
subsequent VA outpatient treatment records showing a changed 
diagnosis and the competing views of the etiology of these 
various mental conditions, the veteran should be afforded a 
VA psychiatric examination to resolve the conflicting medical 
evidence.

Finally, the RO should also take this opportunity to obtain 
recent VA medical treatment records from May 2005 to the 
present. VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence may not be 
currently complete.

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the veteran's 
conditions from the VAMC in West Haven, 
Connecticut from May 2005 to the present. 
Any negative responses should be 
documented in the file.
      
2. After obtaining the above records, to 
the extent available, schedule the veteran 
for an audiological examination to 
evaluate the current severity of his 
service-connected bilateral sensorineural 
hearing loss.
      
3. In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, the RO should send the 
veteran an appropriate stressor development 
letter. The appellant should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3). All 
specific examples of alternative sources of 
evidence listed in section 3.304(f)(3) must 
be included in the notification to the 
veteran. 

4. The RO should also send the appellant a 
new VA Form 21-0781a, Statement in Support 
of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request he complete it 
with as much specificity as possible. The 
RO should inform the appellant that if he 
fails to return any form that would provide 
details regarding the in-service stressor 
event or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide the 
case based on the evidence of record. An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

5. After the above is complete, the veteran 
should be scheduled for a VA psychiatric 
examination to determine the nature and 
likely etiology of any and all found mental 
disorders, including but not limited to 
post-traumatic stress disorder, and panic 
disorder with agoraphobia.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After review 
of the pertinent material, the examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD and a panic 
disorder, and, if so, is there a link 
between the current symptoms and the 
alleged in-service stressors.

The claims folder must be reviewed by the 
examiner. The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record, 
especially FDR's September 2002 and June 
2004 reports and the VA outpatient 
treatment records from 2004 to 2005 
indicating changed diagnoses.

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion 
provided.

6. After the above is complete, the RO 
should review the claims file to ensure 
that all of the foregoing requested 
development is completed, and arrange for 
any additional development indicated. The 
RO should then re-adjudicate the claim, 
specifically including consideration of 38 
C.F.R. § 3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 
272 (1999). If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


